—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered October 4, 1999, which denied the petition brought pursuant to CPLR article 78 to annul a determination of respondent Environmental Control Board dated August 5, 1998, finding that petitioner violated Administrative Code of the City of New York § 24-141 and fining it $265 for that violation, and dismissing the proceeding, unanimously affirmed, without costs.
We uphold the IAS Court’s determination for the reasons stated in Matter of Burrito Factory v City of New York (270 AD2d *218217 [decided herewith]). Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.